DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Regarding claim 1, the 3rd line of claim 1 recites “between with the conveyer” which should be corrected to --with the conveyer--, for enhanced readability.
Claim 11 is objected to for reasons similar to claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transfer part,” “inclination part,” “image former,” and “reversing part” in claims 1-8 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida et al. (US 2008/0056780, hereinafter “Nishida”).
Regarding claim 1, Nishida teaches an image forming apparatus (Fig. 1) comprising: 
a conveyer 71/73/22/26 that conveys a recording medium P (Fig. 1, ¶ 51); 
a transfer part 10/20 that forms a transfer nip between with the conveyer (20 is sandwiched between 22 and 26; Fig. 1), and conveys, toward the transfer nip, an image to be transferred onto the recording medium (¶ 51); and
an inclination part 71 (Fig. 5) that inclines the recording medium (i.e., “slight skew”) conveyed by the conveyer with respect to a conveyance direction of the recording medium in the conveyer (¶ 77).
Regarding claim 2, Nishida teaches the image forming apparatus according to claim 1, wherein 10the inclination part inclines the recording medium before entering the transfer nip (Fig. 5, ¶ 77).
Regarding claim 3, Nishida teaches the image forming apparatus according to claim 1, further comprising: an image former 11/12/13 that forms the image with inclination on the transfer part 10/20 in accordance with orientation of the recording medium inclined by the inclination part (Fig. 1, ¶¶ 45-47 & 77).
Regarding claim 4, Nishida teaches the image forming apparatus according to claim 3, wherein the image former forms, on the transfer part, the image with inclination at an inclination angle same as an inclination angle of the recording medium inclined by the inclination part with respect to the conveyance direction (¶ 77). 
Regarding claim 6, Nishida teaches the image forming apparatus according to claim 3, wherein the image former forms an image based on an electrophotographic method (¶ 3).
Regarding claim 7, Nishida teaches the image forming apparatus according to claim 1, wherein as at least one of a basis weight or a thickness of the recording medium increases, the inclination part increases an inclination angle of the recording medium with respect to the conveyance direction (¶¶ 77-79).
Regarding claim 9, Nishida teaches the image forming apparatus according to claim 1, wherein the transfer part includes a belt member 20 (Fig. 1, ¶ 26).
Regarding claim 10, Nishida teaches the image forming apparatus according to claim 1, wherein the transfer part includes a drum member 10 (Fig. 1, ¶ 26).
The method steps of claim 11 are met by the operation of Nishida as applied to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US 2008/0056780) in view of Arai (US 2018/0152576).

Arai teaches a similar image forming apparatus 1 (Fig. 1) comprising a reversing part 6b that reverses a recording medium P to allow an image to be transferred to a rear surface of the recording medium (Fig. 1, ¶ 168), wherein an inclination part 30 inclines the recording medium reversed by the reversing part (¶¶ 187-188).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nishida to include a reversing part that reverses the recording medium to allow an image to be transferred to a rear surface of the recording medium, wherein the inclination part inclines the recording medium reversed by the reversing part, as taught by Arai.  One would have been motivated to make this modification in order to allow a user to print on both sides of the recording medium, which would allow a user to save on cost while also conserving resources.  Further, enabling the inclination part to incline the recording medium reversed by the reversing part would allow images printed on the back side of the recording medium to be aligned with images printed on the front side of the recording medium.

Claim(s) 1-4, 6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garavuso et al. (US 5,241,348, hereinafter “Garavuso”) in view of Sohmiya et al. (US 2005/0031384, hereinafter “Sohmiya”).
Regarding claim 1, Garavuso teaches an image forming apparatus 100 (Fig. 1) comprising: 

a transfer part 114 that forms a transfer portion, and conveys, toward the transfer portion, 5an image to be transferred onto the recording medium (Fig. 1, Col. 3 lines 4-23); and 
an inclination part (cassette holding stack 126 of sheets S and feeder 128) that inclines the recording medium conveyed by the conveyer with respect to a conveyance direction of the recording medium in the conveyer (the cassette orients the sheets such that the sheets are fed in a skewed manner, i.e., inclined with respect to a conveyance direction of the sheets if the sheets were not oriented in a skewed manner; Figs. 1 & 4, Col. 5 lines 27-42).
Garavuso fails to teach the transfer part that forming a transfer nip with the conveyer.  The transfer member of Garavuso is a non-contacting corotron charger 118 (Fig. 1, Col. 3 lines 24-38).
Sohmiya teaches utilizing a contact-type transfer member (comprising transfer roller 24 paired with ground roller 13) to transfer an image from a photosensitive belt 50 to a sheet S (Fig. 7, ¶¶ 109-110, 113-115). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Garavuso and substitute a contact-type transfer roller pair, as taught by Sohmiya.  One would have been motivated to make this modification in order to reduce the generation of discharge products, such as ozone, during transfer (Sohmiya ¶ 154).  In making this modification, the transfer roller pair would function as part of the conveyer and also form a transfer nip with the transfer part.
Regarding claim 2, modified Garavuso teaches the image forming apparatus according to claim 1, wherein 10the inclination part inclines the recording medium before entering the transfer nip (Garavuso Fig. 4).
Regarding claim 3, modified Garavuso teaches the image forming apparatus according to claim 1, further comprising (see Garavuso): an image former (lamp 104 and mirrors; Fig. 1, Col. 3 lines 4-23) that forms the image with inclination on the transfer part in accordance with orientation of the recording medium inclined by the inclination part (Fig. 4, Col. 5 lines 27-42).
Regarding claim 4, modified Garavuso teaches the image forming apparatus according to claim 3, wherein the image former forms, on the transfer part, the image with inclination at an inclination angle same as an inclination angle of the recording medium inclined by the inclination part with respect to the conveyance direction (see Garavuso, Fig. 4, Col. 5 lines 27-42).
Regarding claim 6, modified Garavuso teaches the image forming apparatus according to claim 3, wherein the image former forms an image based on an electrophotographic method (Garavuso Col. 3 lines 4-23).
Regarding claim 9, modified Garavuso teaches the image forming apparatus according to claim 1, wherein the transfer part includes a belt member 106 (Garavuso Figs. 1 & 4, Col. 3 lines 4-23).
Regarding claim 10, modified Garavuso teaches the image forming apparatus according to claim 1, but fails to teach wherein the transfer part includes a drum member.  The transfer part of Garavuso is a belt member 106 (Fig. 1).
Sohmiya, however, teaches using either photosensitive drums or photosensitive belts within the image forming apparatus (¶ 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute a drum member for the belt member in the transfer part of Garavuso.  Photosensitive belts and photosensitive drums are known equivalents in the art, and 
The method steps of claim 11 are met by the operation of Garavuso modified by Sohmiya as applied to claim 1.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garavuso (US 5,241,348) in view of Sohmiya (US 2005/0031384) as applied to claim 1 above, and further in view of Quesnel (US 6,895,210).
Regarding claim 8, modified Garavuso teaches the image forming apparatus according to claim 1, but fails to teach the apparatus further comprising: a reversing part that reverses the recording medium to allow an image to be transferred to a rear surface of the recording medium, wherein the inclination part inclines the recording medium reversed by the reversing part.
Quesnel teaches a similar image forming apparatus comprising a reversing part 15/20/21/23/25 that reverses a recording medium to allow an image to be transferred to a rear surface of the recording medium (Fig. 1, Col. 4 lines 10-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Garavuso to incorporate a reversing part that reverses the recording medium to allow an image to be transferred to a rear surface of the recording medium, as taught by Quesnel.  One would have been motivated to make this modification in order to allow a user to print on both sides of the recording medium, which would allow a user to save on cost while also conserving resources.  In making this modification, the inclination part would have at least inclined the recording medium reversed by the reversing part at the start of the image forming process. Further, Garavuso teaches that the inclination is .

Claim(s) 1-5, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2013/0093810, hereinafter “Suzuki”) in view of Nishida (US 2008/0056780).
Regarding claim 1, Suzuki teaches an image forming apparatus 100 (Fig. 1) comprising: 
a conveyer 38 that conveys a recording medium S (Fig. 1, ¶ 53); and
a transfer part 37 that forms a transfer nip 31 between with the conveyer, and conveys, toward the transfer nip, 5an image to be transferred onto the recording medium (Fig. 1, ¶ 53).
Suzuki fails to teach an inclination part that inclines the recording medium conveyed by the conveyer with respect to a conveyance direction of the recording medium in the conveyer.
Nishida teaches an inclination part 71 (Fig. 5) that inclines the recording medium (i.e., “slight skew”) conveyed by a conveyer with respect to a conveyance direction of the recording medium in the conveyer (¶ 77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Suzuki to incorporate an inclination part that inclines the recording medium conveyed by the conveyer with respect to a conveyance direction of the recording medium in the conveyer, as taught by Nishida.  One would have been motivated to make this modification to prevent an entire trailing edge of a sheet from hitting the intermediate transfer member/transfer part in order to reduce impact shock and image failure at the nip (Nishida ¶ 79).
Regarding claim 2, modified Suzuki teaches the image forming apparatus according to claim 1, wherein 10the inclination part inclines the recording medium before entering the transfer nip (Nishida Fig. 5, ¶ 77).
Regarding claim 3, modified Suzuki teaches the image forming apparatus according to claim 1, further comprising: an image former 60Y-60K that forms the image with inclination on the transfer part 37 (Suzuki Fig. 1, ¶¶ 46-47) in accordance with orientation of the recording medium inclined by the inclination part (Nishida ¶ 77).
Regarding claim 4, modified Suzuki teaches the image forming apparatus according to claim 3, wherein the image former forms, on the transfer part, the image with inclination at an inclination angle same as an inclination angle of the recording medium inclined by the inclination part with respect to the conveyance direction (Nishida ¶ 77).
Regarding claim 5, modified Suzuki teaches the image forming apparatus according to claim 3, wherein the image former forms an image based on an inkjet method (Suzuki ¶ 42).
Regarding claim 7, modified Suzuki teaches the image forming apparatus according to claim 1, wherein as at least one of a basis weight or a thickness of the recording medium increases, the inclination part increases an inclination angle of the recording medium with respect to the conveyance direction (Nishida ¶¶ 77-79).
Regarding claim 10, modified Suzuki teaches the image forming apparatus according to claim 1, wherein the transfer part includes a drum member 37 (Suzuki Fig. 1, ¶ 45).
The method steps of claim 11 are met by the operation of Suzuki modified by Nishida as applied to claim 1.



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwasaki et al. (US 2019/0025749), Kawashima et al. (US 2007/0182089), Matsuda et al. (US 2019/0330001), Gesner et al. (US 2019/0330000), Ishioka et al. (US 2019/0023511), Matsumoto et al. (US 2017/0088375), and Yoshino et al. (US 7,596,334) are cited for teaching various types of inclination parts that incline recording media conveyed by a conveyer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J THERRIEN whose telephone number is (571)272-2677.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CARLA J THERRIEN/Primary Examiner, Art Unit 2852